DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 29 December 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Application Publication WO 2013/035850.  The cited PCT publication is not in English, and as such the US equivalent, Hamada et al. (US Patent Application Publication 2014/0308335), is cited in order to support the rationale of this rejection.
	Hamada et al. discloses transdermal preparations having a support and a drug-containing adhesive layer on the support, the adhesive layer containing donepezil as the drug (abstract).  The adhesive layer further comprises the thermoplastic elastomer styrene-isoprene-styrene block copolymer (claim 5), and the adhesive layer contains a tackifier in no more than 10 wt% (0 wt% inclusive) (claim 4).  The adhesive layer can further comprise an ester solvent (claim 8), and an example exemplified include ethyl linoleate (example 4), and this ester is based on fatty acid with 
	Instant claim 1 further recites that the thermoplastic elastomer has a particular solution viscosity in toluene.  On this feature, Hamada et al. is silent.  However, styrene-isoprene-styrene block copolymers, including the one employed in the examples taught by Hamada et al., is disclosed as a useful thermoplastic elastomer by the instant specification (paragraph [23]), and this solution viscosity is a feature of the preferred thermoplastic elastomers (paragraph [18]).  Thus, as the same material is disclosed by Hamada et al. as is disclosed by the instant specification as a useful elastomer, it is reasonable to conclude that this property is shared by the same polymer disclosed by Hamada et al.
As for the amount limitation recited by instant claim 1, example 4 disclosed by Hamada et al. has the styrene-isoprene-styrene block copolymer present in 10 wt%, and the ethyl linoleate present in 5 wt%.  Thus, the ratio of the two is such that, if the copolymer is taken to be 100 parts by weight, then there is 50 parts by weight of the higher fatty acid ester.  Hamada et al. further states that ester solvent is present in not less than 3 wt% (paragraph [41]), providing for a range which overlaps the instantly recited range.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.  Thus, the preparation recited by independent instant claim 1 is rendered prima facie obvious in view of Hamada et al.
	Instant claim 2 further limits the fatty acid ester, and the ethyl lineolate reads upon this limitation.
	Instant claims 3-4 and 11-12 further limit the thermoplastic elastomer, and the styrene-isoprene-styrene block copolymer disclosed by Hamada et al. reads upon these limitations.

	Instant claim 7 furthers limit the drug, and the donepezil taught by Hamada et al. meets this limitation.
	Instant claims 8-10 recite the further inclusion of a fatty acid or salt thereof, including oleic acid salt.  And the adhesive layer of the preparation taught by Hamada et al. includes a higher fatty acid salt, and examples used include sodium oleate, sodium myristate, and sodium oleate (claim 1 and examples 1-4).

Claims 6 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Application Publication WO 2013/035850 as applied to claim 1 above, and further in view of Ito (US Patent Application Publication 2012/0323190).  
Instant claims 6 and 14 (and thus dependent claims 15-18) recite the further inclusion of polyisobutylene, and this ingredient is not taught by Hamada et al.
Ito discloses transdermal preparation for delivering anti-dementia drugs (abstract), such as donepezil (example 1).  The active ingredient is in an adhesive layer with styrene-isoprene-styrene (id.).  Ito suggests that additional ingredients which help adhesion are included, such as polyisobutylene (paragraph [71]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included polyisobutylene in the adhesive patch disclosed by Hamada et al.  Doing so would provide enhanced adhesion of the patch to the skin.  Additionally and alternatively, both the styrene-isoprene-styrene copolymer and polyisobutylene are taught to promote adhesion.  And generally it is prima facie obvious to combine two compositions (each adhesive component), .  

Claims 6, 14-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Application Publication WO 2013/035850 as applied to claim 1 above, and further in view of Choi et al. (PCT Patent Application Publication WO 2015/111862).  
Instant claims 6 and 14 (and thus dependent claims 15-18 and 21-22) recite the further inclusion of polyisobutylene, and this ingredient is not taught by Hamada et al.
Choi et al. discloses transdermal delivery systems for donepezil which comprise a mixture of high molecular weight polyisobutylene (400 kDa to 3,000 kDa) and low molecular weight polyisobutylene (25 kDa to 300 kDa) (abstract).  By using this mixture, it is possible to maintain high skin permeation rates for a long time without the decrease associated with crystallization of the donepezil (paragraph [28]).  A specific mixture of polyisobutylenes has the two molecular weights of 75 and 1,000 kDa (example 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included the mixture of polyisobutylene in the adhesive patch disclosed by Choi et al.  Doing so would provide the benefits taught by Choi et al.  Additionally and alternatively, both the styrene-isoprene-styrene copolymer and polyisobutylene are taught to promote adhesion.  And generally it is prima facie obvious to combine two compositions (each adhesive component), each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining .  

Claims 6, 14-18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Application Publication WO 2013/035850 as applied to claim 1 above, and further in view of Umemoto et al. (US Patent Application Publication 2015/0250877).  
Instant claims 6 and 14 (and thus dependent claims 15-18 and 23-24) recite the further inclusion of polyisobutylene, and this ingredient is not taught by Hamada et al.
Umemoto et al. discloses transdermal patches for delivering a drug which adhesive agents (abstract).  The drug can comprise, among options, donepezil (paragraph [36]).  And as for the adhesive agent, the preferred agent is a mixture of both styrene-isoprene-styrene copolymer and polyisobutylene, as both the adhesive force and cohesive force tend to increase (paragraph [39]).  When used, the mass ratio is from 1:5 to 5:1 (id.), such as 11.9:7.1 (examples 1-4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included the mixture of styrene-isoprene-styrene copolymer and polyisobutylene in the adhesive patch disclosed by Hamada et al.  Doing so would provide the benefits taught by Umemoto et al (increasing adhesion and cohesion).  Additionally and alternatively, both the styrene-isoprene-styrene copolymer and polyisobutylene are taught to promote adhesion.  And generally it is prima facie obvious to combine two compositions (each adhesive component), each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  
Response to Arguments
	The Applicant argues that the rejections are not proper.  The Applicant states that Hamada et al. does not teach the amount of the thermoplastic elastomer relative to the ester, such as example 4 disclosed therein, which is outside the range recited by instant claim 1.  The Applicant further refers to the declaration concurrently filed under 37 CFR 1.132, and states that as shown in the evidence presented therein that compositions with a ratio as instantly recited have appropriate peel strength, no pain with peeling off, and no adhesive reside after peeling. In contrast, an example with a ratio outside of the scope of the instantly claimed ratio has low peel strength and the adhesive property was insufficient. Thus, the shown desirable results are not achieved when the ratio is outside the range instantly recited, and one of ordinary skill in the art would not expect these desirable results from the preparation of Hamada et al.
	The Examiner acknowledges the arguments and the declaration presented, but does not consider them persuasive.  With respect to the relative amounts of the thermoplastic elastomer relative and the ester, this feature is discussed in the above rejection rationale.  While the example cited has a ratio outside the instantly recited range, Hamada et al. further states that ester solvent is present in not less than 3 wt%, which provides for a range which overlaps the instantly recited range.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
	And as for the evidence, it is not considered to demonstrate that the compositions disclosed by Hamada et al. would not have desirable adhesive property and peel strength. As an initial matter, the declaration shows only that the peel strength of the inventive and comparative compositions differed. But the declarant did not state that the lower peel strength was undesirable or not sufficient for the preparation, and indeed the comparative example and inventive example 9 are 
	Further, one of ordinary skill in the art would expect good adhesive properties from the preparations disclosed by Hamada et al., as the reference itself states that the preparations have “good adhesiveness and low skin irritation” (paragraph [27]). Thus, contrary to the assertion of the Applicant, based on the teaching of the Hamada et al. one of ordinary skill in the art would expect these desirable results from the preparation of Hamada et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612